       Case
4/16/2021      4:21-cv-00065-GKF-SH    Document
                                 CoreCivic            12-1 Filed
                                           Cimarron Correctional Facilityin
                                                                          to USDC
                                                                             US DistrictND/OK
                                                                                        Court Clerkon  04/19/21
                                                                                                    - Google Maps Page 1 of 4

                                 CoreCivic Cimarron Correctional Facility to US                       Drive 54.3 miles, 1 hr 3 min
                                 District Court Clerk




                                                                                                       Map data ©2021   5 mi


   CoreCivic Cimarron Correctional Facility
   3200 S Kings Hwy, Cushing, OK 74023

   Take S Kings Hwy and W 9th St/E0720 Rd to OK-33 E
                                                             12 min (6.1 mi)
          1.    Head west toward S Kings Hwy
                                                                     0.2 mi
          2.    Turn right onto S Kings Hwy
                                                                     2.0 mi
          3.    Turn right onto W 9th St/E0720 Rd
                                                                     3.0 mi
          4.    Turn left onto S Harmony Rd/N3520 Rd
                                                                     1.0 mi


   Continue on OK-33 E. Take I-44 E to S Lawton Ave in Tulsa.
   Take exit 4C from I-244 E
                                                            48 min (47.5 mi)
          5.    Turn right onto OK-33 E
               Pass by Dollar General (on the right in 6.9 mi)
                                                                    30.7 mi
          6.    Turn left to merge onto I-44 E toward Tulsa
               Toll road
                                                                    11.7 mi
          7.    Keep left to continue on I-244 E
                                                                     4.6 mi
                                                              EXHIBIT 1
https://www.google.com/maps/dir/CoreCivic+Cimarron+Correctional+Facility,+3200+S+Kings+Hwy,+Cushing,+OK+74023/US+District+Court+Clerk,+3…   1/2
       Case
4/16/2021       4:21-cv-00065-GKF-SH    Document
                                  CoreCivic            12-1 Filed
                                            Cimarron Correctional Facilityin
                                                                           to USDC
                                                                              US DistrictND/OK
                                                                                         Court Clerkon  04/19/21
                                                                                                     - Google Maps Page 2 of 4
          8.     Use the 2nd from the right lane to stay on I-244 E
                                                                     0.2 mi
          9.     Take exit 4C for 7th St toward Downtown
                                                                     0.2 mi


   Continue on S Lawton Ave to your destination
                                                              3 min (0.7 mi)
          10.     Turn left onto S Lawton Ave
                                                                     0.1 mi
          11.     Continue straight onto S Heavy Tra c Way
                                                                     0.1 mi
          12.     Turn right onto S Houston Ave
                                                                      338 ft
          13.     Turn left onto W 3rd St
                                                                     0.3 mi
          14.     Turn right onto S Denver Ave.
                                                                      174 ft
          15.     Turn right
                                                                       82 ft
          16.     Turn left
                Destination will be on the right
                                                                      144 ft



   US District Court Clerk
   333 W 4th St # 411, Tulsa, OK 74103



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




                                                              EXHIBIT 1
https://www.google.com/maps/dir/CoreCivic+Cimarron+Correctional+Facility,+3200+S+Kings+Hwy,+Cushing,+OK+74023/US+District+Court+Clerk,+3…   2/2
       Case
4/16/2021      4:21-cv-00065-GKF-SH     Document
                                CoreCivic              12-1 Filed
                                          Cimarron Correctional          inUnited
                                                                Facility to USDC      ND/OK
                                                                                  States         on- Google
                                                                                         Courthouse  04/19/21
                                                                                                            Maps Page 3 of 4


                                 CoreCivic Cimarron Correctional Facility to                       Drive 69.4 miles, 1 hr 11 min
                                 United States Courthouse




                                                                                                      Map data ©2021   5 mi


   CoreCivic Cimarron Correctional Facility
   3200 S Kings Hwy, Cushing, OK 74023

   Get on I-44 in Lincoln County from OK-18 S
                                                            30 min (25.5 mi)
          1.    Head west toward S Kings Hwy
                                                                     0.2 mi
          2.    Turn right onto S Kings Hwy
                                                                     2.0 mi
          3.    Turn left onto W 9th St/E0720 Rd
                                                                     4.9 mi
          4.    Turn left onto OK-18 S
                                                                    17.8 mi
          5.    Slight right onto the I-44 W ramp to Okla. City
               Toll road
                                                                     0.6 mi


   Continue on I-44 to Oklahoma City. Take exit 1F from I-235 S
                                                            39 min (43.4 mi)
          6.    Merge onto I-44
               Toll road
                                                                    17.4 mi
          7.    Keep left to stay on I-44
               Toll road
                                                                    13.8 mi

                                                              EXHIBIT 1
https://www.google.com/maps/dir/CoreCivic+Cimarron+Correctional+Facility,+3200+S+Kings+Hwy,+Cushing,+OK+74023/United+States+Courthouse,…   1/2
       Case
4/16/2021       4:21-cv-00065-GKF-SH     Document
                                 CoreCivic              12-1 Filed
                                           Cimarron Correctional          inUnited
                                                                 Facility to USDC      ND/OK
                                                                                   States         on- Google
                                                                                          Courthouse  04/19/21
                                                                                                             Maps Page 4 of 4

          8.     Use the left lane to take the I-35 S/I-44 W exit
                 toward Downtown
                Toll road
                                                                     0.5 mi
          9.     Merge onto I-35 S/I-44
                                                                     4.2 mi
          10.     Keep right at the fork to continue on I-44, follow
                  signs for Lawton/Amarillo
                                                                     2.7 mi
          11.     Use any lane to take the exit toward US-77 S
                                                                     0.5 mi
          12.     Keep left at the fork to continue on Exit 127,
                  follow signs for I-235 S/Okla. City/Downtown/US-
                  77 S and merge onto US-77 S
                                                                     0.6 mi
          13.     Continue onto I-235 S/US-77 S
                                                                     3.6 mi
          14.     Take exit 1F toward N. 6 St W/Downtown
                                                                     0.2 mi


   Drive to NE 4th St
                                                              3 min (0.5 mi)
          15.     Turn right onto Harrison Ave
                                                                     0.2 mi
          16.     Turn right onto NE 4th St
                Destination will be on the left
                                                                     0.3 mi



   United States Courthouse
   200 NW 4th St, Oklahoma City, OK 73102



   These directions are for planning purposes only.
   You may nd that construction projects, tra c,
   weather, or other events may cause conditions to
   differ from the map results, and you should plan
   your route accordingly. You must obey all signs or
   notices regarding your route.




                                                              EXHIBIT 1
https://www.google.com/maps/dir/CoreCivic+Cimarron+Correctional+Facility,+3200+S+Kings+Hwy,+Cushing,+OK+74023/United+States+Courthouse,…   2/2
